Citation Nr: 0806987	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-33 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fracture of the right middle finger with scar 
and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to April 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and September 2005 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Milwaukee, Wisconsin.  The first 
action granted service connection for the residuals of a 
fracture of the right middle finger with scar.  A 
noncompensable evaluation was assigned.  The veteran appealed 
that decision and in September 2005, the RO assigned a 10 
percent evaluation for the same condition.  However, this 
award was not a full grant of the benefit sought on appeal 
because higher ratings are available.  Regarding a claim for 
an increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this issue remains before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that in conjunction with his claim for 
benefits, the veteran was sent a VCAA-type letter in December 
2004.  This letter discussed the duties of the VA with 
respect to the veteran's claim.  It also enumerated what was 
required of the veteran and how the veteran could prevail on 
a claim for service connection.  Following the issuance of 
that letter and the awarding of service connection for a 
disability of the right middle finger, the veteran appealed 
the assignment of a noncompensable evaluation.  Subsequently, 
the RO re-evaluated the claim and a 10 percent rating was 
assigned.  The veteran continued with his appeal.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, issued 
Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008), which discussed what the VA must 
do in order to be compliant with the VCAA.  In order to 
satisfy the VCAA duty to notify requirements for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the 
claimant that, to substantiate a claim, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; 

(4) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation, e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  As reported above, the VCAA 
notice given initially to the veteran only addressed service 
connection and did not mention increased rating claims.  
Although the veteran was provided with a Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) letter in June 2006, this 
letter (along with the initial letter) does not satisfy the 
first, second and third requirements set out above.  The 
Board, therefore, remands for VCAA compliant notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the increased 
rating claim.  The notice should conform 
to the requirements of Vazquez-Flores, as 
described above.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  The RO/AMC should schedule the veteran 
for an orthopedic examination of the right 
hand.  The examiner should be provided 
with the veteran's claims folder and a 
copy of this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished at 
this time.

The examiner should specifically comment 
on what symptoms and manifestations are 
produced by the service-connected finger 
disability.  Range of motion studies 
should be accomplished along with studies 
concerning any limitation of function of 
the parts affected by limitation of 
motion.  The examiner should also be asked 
to include the normal ranges of motion of 
each finger of the hand.  Additionally, 
the examiner should be requested to 
determine whether the right hand (and 
fingers) exhibit weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  Comments should also be provided 
concerning any scarring or nerve 
involvement.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

Finally, the examiner should provide 
comment with respect to whether the joints 
of the finger are ankylosed or there is 
rotation of the bone or whether there is 
limition of motion of other digits 
adjacent to the service-connected middle 
finger or whether there is interference 
with overall function of the hand.  See 38 
C.F.R. Part 4, Diagnostic Codes 5215 - 
Subparagraph (3) and 5226 - Note (2007).  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



